Exhibit 10.3
AMENDED AND RESTATED INTERCREDITOR
AND COLLATERAL AGENCY AGREEMENT
     This Amended and Restated Intercreditor and Collateral Agency Agreement,
dated as of June 9, 2010 (this “Agreement”), is entered into by and among PNC
BANK, NATIONAL ASSOCIATION, a national banking association, in its capacity as
collateral agent pursuant to Section 3.1(a) of this Agreement (the “Collateral
Agent”), PNC BANK, NATIONAL ASSOCIATION, a national banking association, in its
capacity as Administrative Agent (as hereinafter defined) on behalf of each of
the Lenders (as hereinafter defined), and each of the Noteholders (as
hereinafter defined).
Recitals:
     A. Bank of America, N.A., as collateral agent and the creditors party
thereto are parties to that certain Intercreditor and Collateral Agency
Agreement dated September 10, 2008 (the “Existing Intercreditor Agreement”),
which Existing Intercreditor Agreement is hereby amended and restated in its
entirety to replace Bank of America, N.A., as collateral agent, to remove
certain creditors of Spartech Corporation, a Delaware corporation (the
“Borrower”) and to make certain other changes, all as set forth herein.
     B. The Borrower is a party to that certain Amended and Restated Credit
Agreement, dated as of June 9, 2010 (as it has been and may be amended,
restated, replaced, modified and supplemented from time to time, the “Bank
Credit Agreement”), with PNC Bank, National Association, as Administrative Agent
(the “Administrative Agent”) and L/C Issuer, the other agents party thereto, and
the other Lenders from time to time party thereto (collectively, the “Lenders”)
pursuant to which the Lenders are providing, among other things, for revolving
credit loans in an aggregate amount not to exceed $150,000,000 (subject to
increase up to an aggregate amount of $200,000,000 on the terms and conditions
set forth therein), which revolving credit loans may be evidenced by notes (as
may be amended, restated, replaced, modified, supplemented, extended and
increased from time to time, the “Bank Notes”, and all revolving credit loans,
whether or not represented by Bank Notes shall be referred to as the “Bank
Loans”), which Bank Credit Agreement amends and restates in its entirety that
certain Fourth Amended and Restated Credit Agreement, dated as of June 2, 2006,
among the Borrower, various financial institutions and Bank of America, N.A., as
administrative agent (as heretofore amended, modified and supplemented from time
to time, the “Existing Credit Agreement”). The Lenders and/or certain of their
Affiliates (as hereinafter defined) may from time to time enter into Interest
Rate Hedges (as hereinafter defined) and/or Other Lender Provided Financial
Service Products (as hereinafter defined).
     B. The Borrower has entered into an Amended and Restated Note Purchase
Agreement dated as of September 10, 2008 (initially dated as of September 15,
2004) (as amended, restated, replaced, modified and supplemented from time to
time, the “Note Agreement”) pursuant to which the Borrower issued and sold to
each of the purchasers party thereto (the “Noteholders”) the Borrower’s 6.58%
Senior Notes due September 15, 2016 in the original aggregate principal amount
of $150,000,000 (as amended, restated, replaced, modified and supplemented from
time to time, the “Senior Notes”).

 



--------------------------------------------------------------------------------



 



     C. The Bank Obligations (as hereinafter defined) under the Bank Credit
Agreement and the other Bank Loan Documents (as hereinafter defined), have been
absolutely, unconditionally and irrevocably guaranteed by certain Subsidiaries
(each a “Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”)
pursuant to one or more guaranties (as may be amended, restated, replaced,
modified, and supplemented from time to time and including all joinders thereto,
collectively, the “Lender Guaranty Agreements”).
     D. The Noteholders’ Obligations (as hereinafter defined) under the Note
Agreement and the other Senior Note Documents (as hereinafter defined), have
been absolutely, unconditionally and irrevocably guaranteed by certain
Subsidiaries (the “Noteholder Subsidiary Guarantors”) pursuant to one or more
guaranties (as may be amended, restated, replaced, modified, and supplemented
from time to time and including all joinders thereto, collectively, the
“Noteholder Guaranty Agreements”).
     E. The Bank Obligations, the Noteholders’ Obligations under the Note
Agreement and the other Senior Note Documents are to be secured equally and
ratably, subject to distribution of proceeds as provided in Section 5.10 hereof,
by the Collateral (as hereinafter defined) pursuant to that certain Amended and
Restated Security Agreement dated as of June 9, 2010 by and between the
Borrower, each of the Debtors (as hereinafter defined) party thereto and the
Collateral Agent (the “Security Agreement”), along with the other Security
Documents (as hereinafter defined) which Security Agreement amends and restates
in its entirety that certain Security Agreement, dated as of September 10, 2008
(the “Existing Security Agreement”) by and between the Borrower, the debtors
party thereto and Bank of America, N.A., as collateral agent. The Lenders and
the Noteholders desire to appoint PNC Bank, National Association as the
replacement Collateral Agent to act on behalf of the Creditors (as hereinafter
defined) regarding the Collateral, all as more fully provided herein. The
parties hereto have entered into this Agreement to, among other things, define
the rights, duties, authority and responsibilities of the Collateral Agent and
the relationship between the Creditors regarding their pari passu, subject to
distribution of proceeds as provided in Section 5.10 hereof, interests in the
Collateral.
     Now, therefore, in consideration of the premises and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Definitions.
     Section 1.1 Definitions. The following terms shall have the meanings
assigned to them in this Section 1.1 or in the provisions of this Agreement
referred to below:
     “Administrative Agent” shall mean the party identified as such in the
Recitals hereof, and its successors and permitted assigns.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have

2



--------------------------------------------------------------------------------



 



meanings correlative thereto. Without limiting the generality of the foregoing,
a Person shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, power to vote 10% or more of the Voting
Equity Interests of such Person.
     “Agent-Related Person” means the Collateral Agent, together with its
Affiliates, and the officers, directors, employees, agents, attorneys-in-fact,
co-trustees or separate trustees of the Collateral Agent and its Affiliates.
     “Agreement” shall have the meaning assigned thereto in the Preamble hereof,
and shall include such agreement as amended, supplemented, replaced, restated or
otherwise modified in accordance with its terms.
     “Aggregate Commitments” shall mean the aggregate “Revolving Credit
Commitments” of all of the Lenders as defined in the Bank Credit Agreement as in
effect from time to time, but which in no event shall exceed $200,000,000.
     “Bank Credit Agreement” shall have the meaning assigned thereto in the
Recitals hereof, and shall include such agreement as amended, supplemented,
replaced, restated or otherwise modified in accordance with its terms.
     “Bank Loan Documents” shall mean the Bank Credit Agreement, the Bank Notes,
the Lender Guaranty Agreements and all other agreements, documents, certificates
and instruments relating to, arising out of, or in any way connected therewith
or any of the transactions contemplated thereby, as each may be amended,
supplemented, replaced, restated, increased, extended or otherwise modified from
time to time.
     “Bank Loans” shall have the meaning assigned thereto in the Recitals
hereof.
     “Bank Notes” shall have the meaning assigned thereto in the Recitals
hereof.
     “Bank Obligations” shall mean and include (a) all “Obligations” as defined
in the Bank Credit Agreement as in effect on the date hereof, including all L/C
Exposure, (b) all Lender Provided Interest Rate Hedge Obligations owed to a
Lender or a Lender Affiliate, and (c) all Other Lender Provided Financial
Service Product Obligations owed to a Lender or a Lender Affiliate.
     “Bankruptcy Code” shall mean Title 11, U.S.C., as amended from time to
time.
     “Bankruptcy Event of Default” shall mean the commencement of a Bankruptcy
Proceeding with respect to the Borrower or any Guarantor.
     “Bankruptcy Proceeding” shall mean, with respect to any Person, a general
assignment by such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking relief as debtor, or seeking
to adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.

3



--------------------------------------------------------------------------------



 



     “Borrower” shall have the meaning set forth in the Recitals hereof, and its
successors and permitted assigns.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which commercial banks are authorized to close under the laws of, or are in
fact closed in, the state where the Collateral Agent’s office is located.
     “Cash Equivalent Investments” shall mean: (a) direct obligations of the
United States government or any agencies thereof and obligations guaranteed by
the United States government, in each case having remaining terms to maturity of
not more than 30 days; and (b) certificates of deposit, time deposits and
acceptances, having remaining terms to maturity of not more than 30 days issued
by United States banks which have a combined capital and surplus of at least
$1,000,000,000 and having an “A” rating or better assigned thereto by Standard &
Poor’s Ratings Group, a Division of The McGraw Hill Companies, Inc. or Moody’s
Investors Service, Inc.
     “Collateral” shall mean (a) all collateral under, and cash received in
respect of, the Security Documents, (b) all collateral held by the Collateral
Agent or any other Creditor under the Bank Loan Documents or the Senior Note
Documents, in each case as security for the Senior Secured Obligations and
(c) all cash received in payment of the Senior Secured Obligations as a result
of the exercise of any setoff rights of any Creditor.
     “Collateral Agent” shall mean the party identified as such in the Preamble
hereof, and its successors and permitted assigns in such capacity.
     “Commitment” shall mean the commitment of the Lenders to fund further
borrowing requests by the Borrower, participate in L/C Exposure and otherwise
extend credit, in each case, in accordance with the Bank Credit Agreement.
     “Creditor” shall mean any one of the Administrative Agent, the Lenders, the
Noteholders, and any successors and permitted assigns to the interests in the
Senior Secured Obligations owing to any such Persons.
     “Debtor” shall have the meaning assigned thereto in the Security Agreement.
     “Default” shall mean any event or condition, the occurrence of which would,
with the lapse of time or the giving of notice, or both, constitute an Event of
Default.
     “Equity Interest” means shares of capital stock (whether denominated as
common stock or preferred stock), beneficial, partnership or membership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting.
     “Event of Default” shall mean any event or occurrence which would
constitute an “Event of Default” under the terms of the Bank Credit Agreement or
the Note Agreement, or an event of default under the terms of any Security
Document or any Guaranty Agreement.
     “Existing Credit Agreement” shall have the meaning set forth in the
Recitals hereof.

4



--------------------------------------------------------------------------------



 



     “Existing Intercreditor Agreement” shall have the meaning set forth in the
Recitals hereof.
     “Existing Security Agreement” shall have the meaning set forth in the
Recitals hereof.
     “Governmental Authority” shall mean the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).
     “Guarantors” shall mean the Subsidiary Guarantors and the Noteholder
Subsidiary Guarantors and their successors and permitted assigns.
     “Guaranty Agreements” shall mean the Lender Guaranty Agreements and the
Noteholder Guaranty Agreements, as each may be amended, supplemented, replaced,
restated or otherwise modified from time to time.
     “Interest Rate Hedge” shall mean an interest rate hedge, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into the Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, the Borrower and its Subsidiaries of increasing
floating rates of interest applicable to indebtedness of the Borrower or its
Subsidiaries.
     “L/C Exposure” shall mean, as of any date of determination and without
duplication, the aggregate amount available to be drawn under all outstanding
Letters of Credit under the Bank Credit Agreement on such date (if any Letter of
Credit shall increase in amount automatically in the future, such aggregate
amount available to be drawn shall currently give effect to any such future
increase) plus the aggregate Reimbursement Obligations (as such term is defined
in the Bank Credit Agreement as in effect on the date hereof) and L/C Borrowings
(as such term is defined in the Bank Credit Agreement as in effect on the date
hereof) on such date.
     “L/C Issuer” shall mean PNC Bank, National Association, and its successors
and permitted assigns, as “Issuing Lender” of the Letters of Credit under the
Bank Credit Agreement as in effect on the date hereof.
     “Lender Affiliate” shall mean any Affiliate of any Lender that is a party
to any Lender Provided Interest Rate Hedge or any Other Lender Provided
Financial Service Product.
     “Lender Exposure” shall mean, as of any date of determination, for any
Lender, the sum, without duplication, of such Lender’s pro rata portion of the
Aggregate Commitments; provided that if a Liquidity Event shall exist or the
Commitments under the Bank Credit Agreement shall have expired or been
terminated or, as of such date, the Lenders are currently refusing to make any
advance requested under the Bank Loan Documents (or any notice has been given
and has not been withdrawn or revoked by the Administrative Agent or the Lenders
that any request for such an advance will not be honored), then “Lender
Exposure” shall mean for any Lender such

5



--------------------------------------------------------------------------------



 



Lender’s pro rata portion of the outstanding Bank Obligations (including L/C
Exposure) under the Bank Credit Agreement.
     “Lender Guaranty Agreements” shall have the meaning assigned thereto in the
Recitals hereof, and shall include each additional guaranty and joinder thereof.
     “Lender Provided Interest Rate Hedge” shall mean an Interest Rate Hedge
which is provided by any Lender or its Affiliate in accordance with the Bank
Credit Agreement.
     “Lender Provided Interest Rate Hedge Obligations” shall mean, with respect
to any Lender or any Affiliate of a Lender, any and all obligations under or in
connection with or otherwise owed by the Borrower in respect of any Lender
Provided Interest Rate Hedge.
     “Lenders” shall mean those parties identified as such in the Recitals
hereof, and their successors and permitted assigns.
     “Letters of Credit” shall mean all letters of credit issued under or
pursuant to the Bank Credit Agreement.
     “Letters of Credit Collateral Account” shall have the meaning assigned
thereto in Section 5.10 hereof.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
     “Liquidity Event” shall mean (a) the occurrence of an Event of Default
which shall continue unwaived or uncured for a period of thirty consecutive days
following the occurrence thereof, (b) the acceleration of (i) the Senior Notes
by the Required Holders or (ii) the Bank Notes and/or Bank Loans by the
Administrative Agent with the consent of the Required Lenders, (c) the
termination of the Aggregate Commitments under the Bank Credit Agreement for any
reason (other than a reduction resulting from the application of Net Proceeds in
which each Noteholder and each Lender received a payment in an amount equal to
its pro rata share of Net Proceeds as determined under this Agreement), (d) a
Bankruptcy Event of Default or (e) the exercise of any right under the Guaranty
Agreements or the exercise of any right of setoff, recoupment or similar right
by any Creditor; in each case as to which written notice shall have been
provided to the Collateral Agent.
     “Majority Creditors” means, each of (a) the Required Lenders and (b) the
Required Holders, each voting as a separate class.
     “Make-Whole Amount” shall have the meaning assigned thereto in the Note
Agreement as in effect on the date hereof.

6



--------------------------------------------------------------------------------



 



     “Net Proceeds” means, as to any property disposition by a Person, proceeds
in cash, checks or other cash equivalent financial instruments as and when
received by such Person, net of: (a) the direct costs relating to such
disposition excluding amounts payable to such Person or any Affiliate of such
Person, (b) sale, use or other transaction taxes paid or payable by such Person
as a direct result thereof, and (c) amounts required to be applied to repay
principal, interest and prepayment premiums and penalties on indebtedness
secured by a Lien on the asset which is the subject of such disposition (other
than the Lien of the Security Documents).
     “Note Agreement” shall have the meaning assigned thereto in the Recitals
hereof.
     “Noteholder Guaranty Agreements” shall have the meaning assigned thereto in
the Recitals hereof, and shall include each additional guaranty and joinder
thereof.
     “Noteholder Subsidiary Guarantors” shall mean those parties identified as
such in the Recitals hereof, each other Person that shall become obligated under
the Noteholder Guaranty Agreements, and their successors and permitted assigns.
     “Noteholders” shall mean those parties identified as such in the Recitals
hereof, and their successors and permitted assigns.
     “Noteholders’ Obligations” shall mean all advances to, and debt,
liabilities, obligations, covenants and duties of the Borrower and any
Noteholder Subsidiary Guarantor under the Senior Note Documents, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
pursuant to the Senior Note Documents that accrues after the commencement by or
against the Borrower, any Noteholder Subsidiary Guarantor or any Affiliate
thereof of any proceeding under any Bankruptcy Proceeding naming such Person as
the debtor in such proceeding, and any and all Make-Whole Amounts.
     “Notice of Default” shall mean a notice pursuant to Section 5.2 hereof from
the Collateral Agent to the Creditors of the occurrence of a Default or an Event
of Default.
     “Notice of Special Default” shall have the meaning assigned thereto in
Section 5.11(a).
     “Other Lender Provided Financial Service Product” shall mean agreements or
other arrangements under which any Lender or any Affiliate of a Lender provides
any of the following products or services to any of the Borrower or any of its
Subsidiaries: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH transactions, (f) cash management, including
overdrafts, controlled disbursement, accounts or services, (g) foreign currency
exchange transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions, and (h) commodity swaps, commodity options, forward commodity
contracts and other similar transactions.
     “Other Lender Provided Financial Service Product Obligations” shall mean,
with respect to any Lender or any Affiliate of a Lender, any and all obligations
under or in connection with or otherwise owed by the Borrower in respect of an
Other Lender Provided Financial Service Product.

7



--------------------------------------------------------------------------------



 



     “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
     “Required Holders” shall have the meaning assigned to the term “Required
Holders” in the Note Agreement, as in effect on the date hereof.
     “Required Lenders” shall have the meaning assigned thereto in the Bank
Credit Agreement as in effect on the date hereof.
     “Security Agreement” shall have the meaning assigned thereto in the
Recitals hereof.
     “Security Documents” shall mean the Security Agreement and all other
agreements, documents and instruments relating to or arising out of any of the
foregoing or granting to the Collateral Agent Liens to secure the Senior Secured
Obligations, whether now or hereafter executed, as may be amended, supplemented,
replaced, restated or otherwise modified from time to time.
     “Senior Note Documents” shall mean the Note Agreement, the Senior Notes,
the Noteholder Guaranty Agreements and all other agreements, documents,
certificates and instruments relating to, arising out of, or in any way
connected therewith or any of the transactions contemplated thereby, as each may
be amended, supplemented, replaced, restated, increased, extended or otherwise
modified from time to time.
     “Senior Notes” shall have the meaning assigned thereto in the Recitals
hereof.
     “Senior Preferential Payment” shall mean any payments, property
constituting Collateral, or proceeds of the Collateral, from the Borrower, any
Guarantor or any other Subsidiary with respect to the Senior Secured Obligations
(including, without limitation, any payments from the exercise of any setoff,
recoupment or similar right) which are received by a Creditor after the
occurrence of a Liquidity Event or an action described in clause (e) of the
definition thereof and such payment reduces the amount of the Senior Secured
Obligations owed to such Creditor as of the date of the occurrence of such
Liquidity Event or action, as the case may be.
     “Senior Secured Documents” shall mean the Senior Note Documents and the
Bank Loan Documents.
     “Senior Secured Obligations” shall mean collectively (a) the Bank
Obligations, (b) the Noteholders’ Obligations, (c) the obligations and
liabilities of the Borrower or any of the Guarantors to the Collateral Agent
under this Agreement, the Security Documents and the Guaranty Agreements, in
each case whether now existing or hereafter arising, joint or several, direct or
indirect, absolute or contingent, due or to become due, matured or unmatured,
liquidated or unliquidated, arising by contract, operation of law or otherwise,
and (d) all obligations of the Borrower or any of the Guarantors to the
Creditors, arising out of any extension, refinancing or refunding of any of the
foregoing obligations.
     “Sharing Percentage” shall mean, as of any date of determination with
respect to any Creditor, an amount equal to (a) (i) with respect to each Lender,
the principal amount of such Lender’s Lender Exposure, and (ii) with respect to
the Noteholders, the principal amount of all

8



--------------------------------------------------------------------------------



 



outstanding Noteholders’ Obligations, divided, in each case, by (b) the
aggregate amounts determined pursuant to clauses (a)(i) and (a)(ii), inclusive,
with respect to all Creditors.
     “Special Collateral Account” shall mean that certain interest bearing
restricted account maintained by the Collateral Agent for the purpose of
receiving and holding Senior Preferential Payments.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Voting Equity Interests (other than securities or interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
     “Subsidiary Guarantors” shall mean those parties identified as such in the
Recitals hereof, each other Person that shall become obligated under the Lender
Guaranty Agreements, and their successors and permitted assigns.
     “Voting Equity Interests” of any Person means any Equity Interests of any
class or classes having ordinary voting power for the election of at least a
majority of the members of the board of directors, managing general partners or
the equivalent governing body of such Person, irrespective of whether, at the
time, any Equity Interests of any other class or classes or such entity shall
have or might have voting power by reason of the happening of any contingency.
     Section 1.2 Other Interpretive Provisions. With reference to this
Agreement, unless otherwise specified herein:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation. “The word “will” shall be
construed to have the same meaning and effect as the word “shall. “Unless the
context requires otherwise, (i) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (ii) the words
“herein,” “hereof” and “hereunder, “and words of similar import when used in
this Agreement, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, and (iii) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (c) Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Agreement.

9



--------------------------------------------------------------------------------



 



     Section 1.3 Effectiveness of this Agreement. The effectiveness of this
Agreement is conditioned upon (a) the execution and delivery of this Agreement
by the Collateral Agent, the Lenders and the Noteholders, (b) the execution,
delivery and effectiveness of the Security Documents by each of the parties
thereto, (c) the execution and delivery by the Borrower of the Bank Credit
Agreement and (d) the resignation of Bank of America, N.A., as collateral agent
under the Existing Intercreditor Agreement and the related assignment by Bank of
America, N.A., as collateral agent, to PNC Bank, National Association, as
collateral agent, of the collateral under the Existing Security Agreement.
SECTION 2. Relationships Among Secured Parties.
     Section 2.1 Restrictions on Actions. Each Creditor agrees that, so long as
any Senior Secured Obligations are outstanding, the provisions of this Agreement
shall provide the exclusive method by which any Creditor may exercise rights and
remedies under the Security Documents. For the avoidance of doubt, this
Agreement shall have no effect whatsoever on the rights or remedies of any
Creditor under any credit document relating to the Senior Secured Obligations to
which it is party other than a Security Document. Therefore, each Creditor
shall, for the mutual benefit of all Creditors, except as permitted under this
Agreement:
          (a) Refrain from taking or filing any action, judicial or otherwise,
to enforce any rights or pursue any remedy under the Security Documents, except
for delivering notices hereunder;
          (b) Refrain from (1) selling any Senior Secured Obligations to the
Borrower, any Guarantor, or any of their Affiliates and (2) accepting any
guaranty of, or any other security for, the Senior Secured Obligations from the
Borrower, any Guarantor or any of their Affiliates, except for (A) the Guaranty
Agreements, (B) any cash collateral received by the Administrative Agent or any
other Creditor pursuant to the requirements of the Bank Loan Documents or the
Senior Note Documents (which cash collateral shall constitute Collateral for
purposes of this Agreement) and (C) any guaranty or security granted to the
Collateral Agent for the equal and ratable benefit of all Creditors; and
          (c) Refrain from exercising any rights or remedies with respect to the
Senior Secured Obligations under the Security Documents which have or may have
arisen or which may arise as a result of a Default or Event of Default;
provided, however, that nothing contained in subsections (a) through (c) above,
shall prevent any Creditor from (1) imposing a default rate of interest in
accordance with the Bank Credit Agreement or the Note Agreement, as applicable,
(2) raising any defenses in any action in which it has been made a party
defendant or has been joined as a third party, except that the Collateral Agent
may direct and control any defense directly relating solely to the Collateral or
any one or more of the Security Documents but not relating to any Creditor,
which shall be governed by the provisions of this Agreement or (3) exercising
any right under the Guaranty Agreements or any right of setoff, recoupment or
similar right; provided that the amounts received pursuant to enforcement of the
Guaranty Agreements, or so setoff or recouped shall constitute Collateral for
purposes of this Agreement and such Creditor shall promptly cause such amounts
to be delivered to the Collateral Agent to be distributed pursuant to
Section 5.10.

10



--------------------------------------------------------------------------------



 



     Section 2.2 Representations and Warranties. Each of the Creditors
represents and warrants to the other parties hereto that:
          (a) the execution, delivery and performance by such Creditor of this
Agreement has been duly authorized by all necessary corporate or similar
proceedings and does not and will not contravene any provision of law, its
charter or by-laws or any amendment thereof, or of any indenture, agreement,
instrument or undertaking binding upon such Creditor; and
          (b) the execution, delivery and performance by such Creditor of this
Agreement will result in a valid and legally binding obligation of such Creditor
enforceable in accordance with its terms.
     Section 2.3 Cooperation; Accountings. Each of the Creditors will, upon the
reasonable request of the Collateral Agent, from time to time execute and
deliver or cause to be executed and delivered such further instruments, and do
and cause to be done such further acts as may be necessary or proper to carry
out more effectively the provisions of this Agreement. Each Creditor agrees to
provide the Collateral Agent upon reasonable request a statement of all payments
received by it in respect of Senior Secured Obligations.
     Section 2.4 Termination of Bank Credit Agreement or the Note Agreement.
Upon (a) the indefeasible payment in full of all Senior Secured Obligations
owing to any Creditor in accordance with the terms hereof and (b) in the case of
any Lender, the termination of such Lender’s Commitment and the cancellation or
expiration of all Letters of Credit, this Agreement shall terminate as to such
Creditor except for those provisions hereof that by their express terms shall
survive the termination of this Agreement; provided, however, if all or any part
of any payments to such Creditor are thereafter invalidated or set aside or
required to be repaid to any Person in any Bankruptcy Proceeding, then this
Agreement in respect of such Creditor shall be renewed as of such date and shall
thereafter continue in full force and effect to the extent of the Senior Secured
Obligations so invalidated, set aside or repaid.
     Section 2.5 Application of Mandatory Prepayments, Proceeds of Disposition
of Collateral, other Property and Insurance Proceeds. Prior to a Liquidity
Event, (a) any Net Proceeds of any mandatory prepayment required to be made
(including mandatory prepayments based on a calculation of excess cash flow,
mandatory prepayments from sales of assets, or mandatory prepayments from
issuance of indebtedness or equity) pursuant to any of the Bank Credit Agreement
or the Note Agreement and (b) any insurance proceeds paid to the Collateral
Agent, shall, in each case, be applied equally and ratably, based on each
Creditor’s Sharing Percentage, to the payment of the principal amounts
outstanding, whether or not then due, under the Senior Secured Obligations and
interest accrued with respect to such amounts so paid. After a Liquidity Event,
any such Net Proceeds or other proceeds or insurance proceeds shall be held by
the Collateral Agent and applied in accordance with the terms of Section 5.10 of
this Agreement.
     Section 2.6 Priority of Liens. Notwithstanding any contrary provision
contained in any Security Document or in the Uniform Commercial Code, any
applicable law or judicial decision, or whether any Creditor has possession of
all or any part of the Collateral, as among the

11



--------------------------------------------------------------------------------



 



Creditors the respective rights of each Creditor in respect of the Collateral
shall at all times remain on a parity with one another without preference,
priority or distinction and shall be shared as provided herein.
     Section 2.7 Prohibition on Contesting Liens. Each Creditor agrees that it
will not (and hereby waives any right to) at any time institute, encourage or
join in as a party in the institution of, or assist in the prosecution of, any
action, suit or proceeding (including any Bankruptcy Proceeding) (a) contesting
or challenging the validity, perfection, priority or enforceability of any
Security Document, any Guaranty Agreement, or any Lien held by or for the
benefit of any Creditor to secure the Senior Secured Obligations, or otherwise
seeking a determination that any such Liens are invalid, unperfected or
avoidable or are or should be subordinated to the interests of any Person,
(b) contesting or challenging any collection, enforcement, disposition or
acceptance of, or other remedial action with respect to, the Collateral by any
Creditor to the extent related to satisfying Senior Secured Obligations and
permitted by this Agreement or (c) contesting or challenging the validity or
enforceability of this Agreement.
     Section 2.8 Restrictions on Material Amendments. Each of the Bank Loan
Documents and the Senior Note Documents may be amended, supplemented or
otherwise modified in accordance with their respective terms; provided, however,
no such amendment, supplement or modification shall:
          (a) provide for an increase in (i) the principal amount owing in
respect of the Senior Note Documents in excess of the amount outstanding on the
date of this Agreement and (ii) the Aggregate Commitments in an amount in excess
of $200,000,000.00.
          (b) increase the interest rate or yield provisions applicable to any
of the Bank Obligations or the Noteholders’ Obligations by more than 2.0% per
annum in the aggregate (excluding increases (i) resulting from increases in any
underlying reference rate or as a result of a change in the Leverage Ratio (as
defined in the Bank Credit Agreement) or (ii) resulting from the accrual of
interest at a default rate),
          (c) increase (or have the effect of increasing) the amount of any
mandatory prepayment that is required to be made under the Bank Loan Documents
or the Senior Note Documents or adding any additional events or conditions
thereto which require mandatory prepayments as a result thereof,
          (d) change to earlier dates the dates upon which payments of principal
and/or interest on any of the Bank Obligations or the Noteholders’ Obligations
are due, or
          (e) change any terms or provisions of the Bank Loan Documents or the
Senior Note Documents, including covenants and events of default, in any manner
that makes such terms or provisions more restrictive, in any material respect,
than the terms and provisions set forth in the Bank Loan Documents or the Senior
Note Documents.

12



--------------------------------------------------------------------------------



 



SECTION 3. Appointment and Authorization of Collateral Agent; Appointment of
Co-Agents.
     Section 3.1 Appointment and Authorization of Collateral Agent.
          (a) Each Creditor hereby designates and appoints PNC Bank, National
Association, as the Collateral Agent of such Creditor under this Agreement and
the Security Documents and PNC Bank, National Association hereby accepts such
designation and appointment. The appointment made by this Section 3.1(a) is
given for valuable consideration and coupled with an interest and is irrevocable
so long as (i) the Senior Secured Obligations, or any part thereof, shall remain
unpaid or (ii) any Lender is obligated to fund any borrowing under the Bank Loan
Documents.
          (b) Each Creditor has reviewed the Security Documents in effect as of
the date of this Agreement and hereby irrevocably authorizes PNC Bank, National
Association as the Collateral Agent for such Creditor to (1) execute and enter
into each of the Security Documents and all other instruments relating to said
Security Documents, (2) to take action on its behalf expressly permitted to
perfect, maintain and preserve the Liens granted thereby, (3) to execute
instruments of release or to take such other action necessary to release Liens
upon the Collateral to the extent authorized by this Agreement, the relevant
Security Documents or the requisite Creditors and (4) to exercise such other
powers and perform such other duties as are, in each case, expressly delegated
to the Collateral Agent by the terms hereof.
          (c) Notwithstanding any provision to the contrary elsewhere in this
Agreement or the Security Documents, the Collateral Agent shall not have any
duties or responsibilities except those expressly set forth herein or therein or
any trust or fiduciary relationship with any Creditor, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Security Document or otherwise exist against the
Collateral Agent.
     Section 3.2 Appointment of Co-Agents. At any time or times, in order to
comply with any legal requirement in any jurisdiction, the Collateral Agent may
appoint a bank or trust company or one or more other Persons reasonably
acceptable to the Majority Creditors, either to act as co-agent or co-agents,
jointly with the Collateral Agent, or to act as separate agent or agents on
behalf of the Creditors with such power and authority as may be necessary for
the effectual operation of the provisions hereof and of the Security Documents
and as may be specified in the instrument of appointment.
     Section 3.3 Collateral Agent’s Fees and Expenses. By its execution of this
Agreement, Borrower agrees to, and shall, pay the Collateral Agent the agency
fees set forth in the schedule of fees executed by Borrower and the Collateral
Agent. The Borrower agrees to reimburse the Collateral Agent for reasonable
costs and expenses (including the reasonable fees, expenses and disbursements of
counsel to the Collateral Agent) incurred by the Collateral Agent including, but
not limited to, those costs and expenses incurred in connection with: (i) the
consummation of the transactions contemplated by this Agreement and the Security
Documents and (ii) the negotiation and preparation of this Agreement and all
other documents, instruments and certificates executed in connection therewith.

13



--------------------------------------------------------------------------------



 



     Section 3.4 Indemnification by Borrower. By its execution of this
Agreement, the Borrower agrees to indemnify the Collateral Agent and its
affiliates, partners, directors, officers, employees, agents and advisors (each
such person being called an “Indemnitee”) against and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including fees, charges and disbursements of counsel to the
Indemnitees, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of the execution, performance or delivery
of this Agreement, the performance by the parties hereto of their respective
obligations hereunder and any claim, litigation, investigation or proceeding
relating specifically to the foregoing; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
SECTION 4. Agency Provisions.
     Section 4.1 Delegation of Duties. The Collateral Agent may exercise its
powers and execute any of its duties under this Agreement and the Security
Documents jointly with any co-trustee or co-trustees appointed pursuant to
Section 3.2 or by or through employees, agents, attorneys-in-fact or separate
trustees appointed pursuant to Section 3.2 and shall be entitled to take and to
rely on advice of counsel concerning all matters pertaining to such powers and
duties. The Collateral Agent shall not be responsible for the negligence or
misconduct of any agents, attorneys-in-fact, co-trustees or separate trustees
selected by it with reasonable care. Subject to Section 3.2, the Collateral
Agent may utilize the services of such Persons as the Collateral Agent in its
sole discretion may determine, and all reasonable fees and expenses of such
Persons shall be borne by the Borrower.
     Section 4.2 Exculpatory Provisions. No Agent-Related Person shall be
(a) liable for any action reasonably believed by it to be lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any Security Document (except for its or such Person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Creditors for any recitals, statements, representations or warranties made by
the Borrower, any Guarantor, any other Debtor or any Creditor or any officer of
any thereof contained in any Security Document or in any certificate, report,
statement or other document referred to or provided for in, or received by, the
Collateral Agent under or in connection with this Agreement, any Security
Document or any other document in any way connected therewith, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of the
Security Documents or any Lien under the Security Documents or the perfection or
priority of any such Lien or for any failure of the Borrower, any Guarantor or
any other Debtor to perform its obligations thereunder. No Agent-Related Person
shall be under any obligation to the Creditors to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, the Security Documents.
     Section 4.3 Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and

14



--------------------------------------------------------------------------------



 



statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the Collateral
Agent. The Collateral Agent shall be fully justified in failing or refusing to
take action under this Agreement or the Security Documents unless it shall first
receive such advice or concurrence of the Majority Creditors as is contemplated
by Section 5 hereof and it shall first be indemnified to its reasonable
satisfaction by the Creditors against any and all liability and expense which
may be incurred by it by reason of taking, continuing to take or refraining from
taking any such action. The Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
Security Documents in accordance with the provisions of Section 5.5 hereof and
in accordance with written instructions of the Majority Creditors pursuant to
Section 5.3 hereof, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Creditors and all future holders
of the Senior Secured Obligations.
     Section 4.4 Knowledge or Notice of Default, Event of Default, Bankruptcy
Event of Default or Acceleration. The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, Event of Default,
Bankruptcy Event of Default or the acceleration of any of the Senior Secured
Obligations (and no knowledge of such event by PNC Bank, National Association in
its capacity as Administrative Agent or as a Creditor shall be imputed to the
Collateral Agent) unless the Collateral Agent has received written notice from a
Creditor, the Borrower or a Guarantor referring to the Bank Credit Agreement or
the Note Agreement, describing such Default, Event of Default, Bankruptcy Event
of Default or acceleration, setting forth in reasonable detail the facts and
circumstances thereof and stating that the Collateral Agent may rely on such
notice without further inquiry.
     Section 4.5 Non-Reliance on Collateral Agent and Other Creditors. Each
Creditor expressly acknowledges that except as expressly set forth in this
Agreement, neither the Collateral Agent nor any of the Collateral Agent’s
officers, directors, employees, agents, attorneys-in-fact, co-trustees, separate
trustees or Affiliates has made any representations or warranties to it and that
no act by the Collateral Agent hereinafter taken, including any review of the
affairs of the Borrower, any Guarantor or any other Debtor, shall be deemed to
constitute any representation or warranty by the Collateral Agent to any
Creditor. Each Creditor represents that it has, independently and without
reliance upon the Collateral Agent or any other Creditor, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Borrower, the Guarantors and each
other Debtor. Each Creditor also represents that it will, independently and
without reliance upon the Collateral Agent or any other Creditor, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under the Security Documents and this Agreement and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, the Guarantors and the other Debtors. Except for notices, reports and
other documents expressly required to be furnished to the Creditors by the
Collateral Agent hereunder or under any Security Document, the Collateral Agent
shall not have any duty or responsibility to provide the Creditors with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any Guarantor
or any other Debtor which may come into the possession of the Collateral Agent

15



--------------------------------------------------------------------------------



 



or any of its officers, directors, employees, agents, attorneys-in-fact
co-trustees, separate trustees or Affiliates.
     Section 4.6 INDEMNIFICATION. EACH CREDITOR SHALL INDEMNIFY EACH
AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY THE BORROWER AND WITHOUT
LIMITING THE OBLIGATION OF THE BORROWER TO DO SO), RATABLY ACCORDING TO ITS
RESPECTIVE SHARE, IF ANY, AS OF THE DATE ON WHICH SUCH ALLEGED ACTIONS OR
OMISSIONS AS DESCRIBED BELOW IN THIS SECTION 4.6 OCCUR OR ARE ALLEGED TO HAVE
OCCURRED, OF THE SUM OF (A) THE AGGREGATE AMOUNT OF LENDER EXPOSURE AND (B) THE
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS EVIDENCED BY THE SENIOR NOTES, FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND
WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING, WITHOUT LIMITATION, AT ANY TIME
FOLLOWING AN EVENT OF DEFAULT OR THE PAYMENT OF THE SENIOR SECURED OBLIGATIONS)
BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY AGENT-RELATED PERSON ARISING
OUT OF ACTIONS OR OMISSIONS OF ANY AGENT-RELATED PERSON SPECIFICALLY REQUIRED OR
PERMITTED BY THIS AGREEMENT OR BY THE EXERCISE OF REMEDIES PURSUANT TO WRITTEN
INSTRUCTIONS OF THE MAJORITY CREDITORS PURSUANT TO SECTION 5.3 HEREOF (INCLUDING
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT-RELATED PERSON);
PROVIDED THAT NO CREDITOR SHALL BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING SOLELY FROM ANY AGENT-RELATED
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE AGREEMENTS IN THIS SECTION
4.6 SHALL SURVIVE THE PAYMENT OF THE SENIOR SECURED OBLIGATIONS.
     Section 4.7 Collateral Agent in Its Individual Capacity. PNC Bank, National
Association and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower, the Guarantors, any
other Debtor and their Affiliates as though such Person was not the Collateral
Agent hereunder. With respect to any obligations owed to it under the Bank
Credit Agreement, PNC Bank, National Association shall have the same rights and
powers under this Agreement as any Creditor and may exercise the same as though
it were not the Collateral Agent, and the terms “Creditor” and “Creditors” shall
include PNC Bank, National Association in its individual capacity.
     Section 4.8 Successor Collateral Agent.
          (a) The Collateral Agent may resign at any time upon 60 days’ written
notice to the Creditors and the Borrower, and may be removed, without cause by
the Majority Creditors or with cause by the Required Lenders or the Required
Holders, by written notice to the Borrower, the Collateral Agent and the
Creditors. After any resignation or removal hereunder of

16



--------------------------------------------------------------------------------



 



the Collateral Agent, the provisions of this Section 4 shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it in its
capacity as the Collateral Agent hereunder while it was the Collateral Agent
under this Agreement.
          (b) Upon receiving written notice of any such resignation or removal,
a successor Collateral Agent shall be appointed by the Majority Creditors;
provided, however, that such successor Collateral Agent shall be (1) a bank or
trust company having a combined capital and surplus of at least $1,000,000,000,
subject to supervision or examination by a Federal or state lending authority
and (2) authorized under the laws of the jurisdiction of its incorporation or
organization to assume the functions of the Collateral Agent. If a successor
Collateral Agent shall not have been appointed pursuant to this Section 4.8(b)
within such 60 day period after the Collateral Agent’s resignation or upon
removal of the Collateral Agent, then any Creditor or the Collateral Agent
(unless the Collateral Agent is being removed) may petition a court of competent
jurisdiction for the appointment of a successor Collateral Agent. Such court
shall, after such notice as it may deem proper, appoint a successor Collateral
Agent meeting the qualifications specified in this Section 4.8(b). The Creditors
hereby consent to such petition and appointment so long as such criteria are
met. If a successor Collateral Agent shall not have been appointed pursuant to
this Section 4.8(b) within 60 days after the Collateral Agent’s resignation or
upon removal of the Collateral Agent, then the resignation or removal shall
nonetheless become effective and the Creditors acting collectively shall
thereafter have the rights and obligations of the Collateral Agent hereunder and
under the Security Documents until a successor Collateral Agent has been
appointed and accepted such appointment. The appointment of a successor
Collateral Agent pursuant to this Section 4.8(b) shall become effective upon the
acceptance of the appointment as Collateral Agent hereunder by a successor
Collateral Agent. Upon such effective appointment, the successor Collateral
Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent.
          (c) The resignation or removal of a Collateral Agent shall take effect
on the day specified in the notice described in Section 4.8(a), unless
previously a successor Collateral Agent shall have been appointed and shall have
accepted such appointment, in which event such resignation or removal shall take
effect immediately upon the acceptance of such appointment by such successor
Collateral Agent, provided, however, subject to Section 4.8(b) hereof, that no
such resignation or removal shall be effective hereunder unless and until a
successor Collateral Agent shall have been appointed and shall have accepted
such appointment.
          (d) Upon the effective appointment of a successor Collateral Agent,
the successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent and the
predecessor Collateral Agent hereby appoints the successor Collateral Agent the
attorney-in-fact of such predecessor Collateral Agent to accomplish the purposes
hereof, which appointment is coupled with an interest. Such appointment and
designation shall be full evidence of the right and authority to act as
Collateral Agent hereunder and all Collateral, power, trusts, duties, documents,
rights and authority of the previous Collateral Agent shall rest in the
successor, without any further deed or conveyance. The predecessor Collateral
Agent shall, nevertheless, on the written request of the Majority Creditors or
successor Collateral Agent, execute and deliver any other such instrument
transferring to such successor Collateral Agent all the Collateral, properties,
rights, power, trust, duties, authority and title of such predecessor. The
Borrower, the Guarantors and the other

17



--------------------------------------------------------------------------------



 



Debtors, to the extent requested by the Majority Creditors or the Collateral
Agent shall procure any and all documents, conveyances or instruments and
execute same, to the extent required, in order to reflect the transfer to the
successor Collateral Agent.
     Section 4.9 Determination of Amounts of Senior Secured Obligations.
Whenever the Collateral Agent is required to determine the existence or amount
of any of the Senior Secured Obligations or any portion thereof, it shall be
entitled, absent manifest error, to make such determination on the basis of one
or more certificates of the Creditor holding such Senior Secured Obligations (or
of an authorized agent of the same); provided, however, that if, notwithstanding
the written request of the Collateral Agent, any Creditor shall fail or refuse
within twenty (20) Business Days of such written request to certify as to the
existence or amount of any Senior Secured Obligations or any portion thereof
owed to it, the Collateral Agent shall be entitled to determine such existence
or amount by such method as the Collateral Agent may, in its sole discretion,
determine, including by reliance upon a certificate of the Borrower; provided,
further, that, promptly following determination of any such amount, the
Collateral Agent shall notify such Creditor, in writing, of such determination
and thereafter shall correct any error that such Creditor brings to the
attention of the Collateral Agent. The Collateral Agent may rely conclusively,
and shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
the Borrower, any Subsidiary, any Creditor or any other person as a result of
any action taken by the Collateral Agent based upon such determination prior to
receipt of notice of any error in such determination.
SECTION 5. Actions by the Collateral Agent.
     Section 5.1 Duties and Obligations. The duties and obligations of the
Collateral Agent are only those expressly set forth in this Agreement and in the
Security Documents.
     Section 5.2 Notification of Default or Acceleration. If the Collateral
Agent has been notified in writing as provided in Section 4.4 that a Default or
an Event of Default has occurred or that any of the Senior Secured Obligations
have been accelerated, the Collateral Agent shall notify the Creditors and may
notify the Borrower of such determination. Any Creditor that has actual
knowledge of a Default or an Event of Default or that any of the Senior Secured
Obligations have been accelerated, or facts which indicate that a Default or an
Event of Default has occurred or that any of the Senior Secured Obligations have
been accelerated, shall deliver to the Collateral Agent a written statement to
such effect. Failure to do so, however, does not constitute a waiver of any such
Default or Event of Default by any Creditor. Upon receipt of a notice described
herein or in Section 4.4 from a Creditor of the occurrence of a Default or an
Event of Default or that any of the Senior Secured Obligations have been
accelerated, the Collateral Agent shall promptly (and in any event no later than
ten Business Days after receipt of such notice in the manner provided in
Section 7.9 hereof) issue its “Notice of Default” to all Creditors. The Notice
of Default may contain a recommendation of actions by the Creditors and/or
request instructions from the Creditors as to specific matters and shall specify
the date on which responses are due in order to be timely within Section 5.4
hereof.
     Section 5.3 Actions of Collateral Agent; Exercise of Remedies. If (a) the
Required Lenders shall have accelerated the Bank Loans or (b) the Required
Holders shall have

18



--------------------------------------------------------------------------------



 



accelerated the Senior Notes, then upon the request of the Required Lenders or
the Required Holders, the Collateral Agent shall promptly initiate and prosecute
proceedings to foreclose or otherwise realize upon the Collateral, the proceeds
of which shall be distributed as provided herein. Except as described in the
preceding sentence and for actions taken pursuant to Section 5.8, the Collateral
Agent shall take only such actions and exercise only such remedies under the
Security Documents as are approved in a written notice delivered to the
Collateral Agent and signed by the Majority Creditors. The Creditors shall use
commercially reasonable efforts to provide instructions to the Collateral Agent
in a prompt manner.
     Section 5.4 Instructions from Creditors. If any Creditor does not respond
in a timely manner to any notice from the Collateral Agent or request for
instructions within the time period specified by the Collateral Agent in a
Notice of Default or request for instructions, the Senior Secured Obligations
held by such Creditor shall be deemed to have voted against any action set forth
in such notice or request for instructions.
     Section 5.5 Protective Advances. If the Collateral Agent has asked the
Creditors for instruction to make a payment with regard to a Default or Event of
Default which the Collateral Agent, in good faith, believes to be required to
maintain and protect the Collateral and if the Majority Creditors have not yet
responded to such request, the Collateral Agent shall be authorized to make such
payment, but shall not be required to make such payment and shall in no event
have any liability for failure to make such payment.
     Section 5.6 Changes to Security Documents. Any term of the Security
Documents may be amended, and the performance or observance by the parties to a
Security Document of any term of such Security Document may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the Collateral Agent only upon the written consent of the Majority Creditors;
provided that no amendment to the Security Documents which changes the
obligations being secured thereby, releases all or substantially all of the
Collateral, changes any payment (whether by altering the amount, priority,
timing or other thereof) to any Creditor, materially and adversely affects the
rights of any Creditor relative to the rights of the other Creditors or amends
the definition of “Majority Creditors” may be made without the written consent
of all of the Creditors.
     Notwithstanding the foregoing, the Collateral Agent may, without the
consent of the Majority Creditors, amend the Security Documents (a) to add
property hereafter acquired by the Borrower, any Guarantor or any other Debtor
intended to be subjected to the Security Documents or to correct or amplify the
description of any property subject to the Security Documents and (b) to cure
any ambiguity or cure, correct or supplement any defective provisions of the
Security Documents (so long as the same shall in no respect be adverse to the
interest of any Creditor).
     Section 5.7 Release of Collateral. The Collateral Agent may, without the
approval of the Majority Creditors as required by Section 5.6 hereof, release
any Collateral under the Security Documents which is expressly permitted to be
sold or disposed of by the Borrower and its Affiliates, including, without
limitation, the Guarantors, pursuant to all Senior Secured Documents and execute
and deliver such releases as may be necessary to terminate of record the
Collateral Agent’s security interest in such Collateral. In determining whether
any such release is

19



--------------------------------------------------------------------------------



 



permitted, the Collateral Agent may rely upon instructions from the Required
Lenders in respect of the Bank Loan Documents and the Required Holders in
respect of the Note Agreement.
     Section 5.8 Other Actions. The Collateral Agent shall have the right to
take such actions, or omit to take such actions, hereunder and under the
Security Documents not inconsistent with the written instructions of the
Majority Creditors delivered pursuant to Section 5.3 hereof or the terms of this
Agreement, including actions the Collateral Agent deems necessary or appropriate
to perfect or continue the perfection of the Liens on the Collateral, or protect
the Collateral, for the benefit of the Creditors. Except as otherwise provided
by applicable law, the Collateral Agent shall have no duty as to the collection
or protection of the Collateral or any income thereon, nor as to the
preservation of rights against prior parties, nor as to the preservation of
rights pertaining to the Collateral beyond the safe custody of any Collateral in
the Collateral Agent’s actual possession.
     Section 5.9 Cooperation. To the extent that the exercise of the rights,
powers and remedies of the Collateral Agent in accordance with this Agreement
requires that any action be taken by any Creditor, such Creditor shall take such
action and cooperate with the Collateral Agent to ensure that the rights, powers
and remedies of all Creditors are exercised in full.
     Section 5.10 Distribution of Proceeds. All amounts owing with respect to
the Senior Secured Obligations shall be secured pro rata by the Collateral
without distinction as to whether some Senior Secured Obligations are then due
and payable and other Senior Secured Obligations are not then due and payable.
Upon the occurrence of and following a Liquidity Event with respect to any
amounts received by the Collateral Agent from any Creditor under Section 5.11
hereof, or upon any realization upon the Collateral and/or the receipt of any
payments under any Security Document, enforcement of any Guaranty Agreement or
exercise of any right of setoff or recoupment by any Creditor, the Creditors
agree that the proceeds thereof shall be applied as follows: (a) first, to the
amounts owing to the Collateral Agent (solely in its capacity as such) by the
Borrower, the Guarantors, the other Debtors, or the Creditors pursuant to this
Agreement or the Security Documents, including, without limitation, payment of
expenses incurred by the Collateral Agent with respect to maintenance and
protection of the Collateral and of expenses incurred with respect to the sale
of or realization upon any of the Collateral or the perfection, enforcement or
protection of the rights of the Creditors (including reasonable attorneys’ fees
and expenses of every kind); (b) second, equally and ratably to the payment of
the reasonable costs and expenses of the various Creditors (including reasonable
attorneys’ fees) incurred directly in connection with the enforcement of this
Agreement, the Bank Loan Documents, the Senior Note Documents, the Security
Documents and the Guaranty Agreements, according to the aggregate amounts
thereof then owing to each Creditor; (c) third, equally and ratably to the
payment of all amounts of interest outstanding which constitute the Senior
Secured Obligations (other than interest in respect of any Make-Whole Amounts)
according to the aggregate amounts of such interest then owing to each Creditor;
(d) fourth, equally and ratably to (i) all amounts of principal and L/C Exposure
outstanding with respect to the Senior Secured Obligations and (ii) without
duplication, all amounts then due to a Creditor in respect of Other Lender
Provided Financial Service Product Obligations and Lender Provided Interest Rate
Hedge Obligations, according to the aggregate amounts of the foregoing then
owing to each Creditor; (e) fifth, without duplication, equally and ratably,
breakage costs and Make-Whole Amounts (and including interest in respect of any
Make-Whole Amounts) which constitute Senior Secured Obligations

20



--------------------------------------------------------------------------------



 



according to the aggregate amounts of the foregoing then owing to each Creditor;
(f) sixth, equally and ratably to all other amounts then due to the Creditors
under the Bank Credit Agreement and the Note Agreement (including fees and
expenses not theretofore paid pursuant to clause “second” above) according to
the aggregate amounts thereof then owing to each Creditor; and (g) seventh, the
balance, if any, shall be returned to the Borrower, the applicable Guarantor,
the applicable Debtor or such other Persons as are entitled thereto.
     Any payment required to be made by the Collateral Agent pursuant to this
Section 5.10 with respect to the outstanding amount of any undrawn Letters of
Credit shall be held by the Collateral Agent on deposit in an account (the
“Letters of Credit Collateral Account”) to be held as collateral for the Senior
Secured Obligations and disposed of as provided herein. On each date on which a
payment is made to a beneficiary pursuant to a draw on a Letter of Credit, the
Collateral Agent shall distribute from the Letters of Credit Collateral Account
for application to the payment of the reimbursement obligation due to the
Lenders with respect to such draw an amount equal to the product of (1) the
amount then on deposit in the Letters of Credit Collateral Account, and (2) a
fraction, the numerator of which is the amount of such draw and the denominator
of which is the outstanding amount of all undrawn Letters of Credit immediately
prior to such draw. On each date on which a reduction in the outstanding amount
of undrawn Letters of Credit occurs other than on account of a payment made to a
beneficiary pursuant to a draw on a Letter of Credit, then the Collateral Agent
shall distribute from the Letters of Credit Collateral Account an amount equal
to the product of (1) the amount then on deposit in the Letters of Credit
Collateral Account, and (2) a fraction, the numerator of which is the amount of
such reduction in the outstanding amount of undrawn Letters of Credit and the
denominator of which is the outstanding amount of all undrawn Letters of Credit
immediately prior to such reduction, which amount shall be distributed as
provided in the first paragraph of this Section 5.10. At such time as the
outstanding amount of all undrawn Letters of Credit is reduced to zero, any
amount remaining in the Letters of Credit Collateral Account, after the
distribution therefrom as provided above, shall be distributed as provided in
the first paragraph of this Section 5.10.
     Section 5.11 Senior Preferential Payments and Special Collateral Account.
          (a) The Collateral Agent shall give each Creditor a written notice (a
“Notice of Special Default”) promptly, but no later than, three Business Days
after being notified in writing by a Creditor that a Liquidity Event has
occurred.
          (b) Each Creditor agrees that upon the occurrence of a Liquidity Event
it shall (1) promptly notify the Collateral Agent of the receipt of any Senior
Preferential Payments, (2) hold such amounts in trust for the Creditors and act
as agent of the Creditors during the time any such amounts are held by it and
(3) deliver to the Collateral Agent such amounts for deposit into the Special
Collateral Account. Each Creditor agrees that no Default or Event of Default
shall occur as a result of payments so made on a timely basis to the Collateral
Agent.
          (c) If (i) a Liquidity Event shall have occurred and shall be
continuing, or (ii) the Majority Creditors have instructed the Collateral Agent
to foreclose on the Collateral, seek the appointment of a receiver, commence
litigation against any Borrower or any Guarantor, liquidate the Collateral,
commence a Bankruptcy Proceeding against any Borrower or any

21



--------------------------------------------------------------------------------



 



Guarantor, seize Collateral, or exercise other remedies of similar character,
then all funds, together with interest earned thereon, held in the Special
Collateral Account and all subsequent Senior Preferential Payments shall be
applied promptly in accordance with the provisions of Section 5.10 above.
     Section 5.12 Authorized Investments. Any and all funds held by the
Collateral Agent in its capacity as Collateral Agent, whether pursuant to any
provision of any of the Security Documents or otherwise, may to the extent
feasible within a reasonable time be invested by the Collateral Agent in Cash
Equivalent Investments. Any interest earned on such funds shall be disbursed to
the Creditors in accordance with Section 5.10 or Section 5.11, as applicable.
The Collateral Agent may hold any such funds in a common interest bearing
account. To the extent that the interest rate payable with respect to any such
account varies over time, the Collateral Agent may use an average interest rate
in making the interest allocations among the respective Creditors. The
Collateral Agent shall have no duty to place funds held pursuant to this
Section 5.12 in investments which provide a maximum return; provided, however,
that the Collateral Agent may to the extent feasible invest funds in Cash
Equivalent Investments with reasonable promptness. In the absence of gross
negligence or willful misconduct, the Collateral Agent shall not be responsible
for any loss of any funds invested in accordance with this Section 5.12.
     Section 5.13 Restoration of Obligations. For the purposes of determining
the amount of outstanding Senior Secured Obligations, if any Creditor is
required to deposit any Senior Preferential Payment in the Special Collateral
Account, then the obligations intended to be satisfied by such Senior
Preferential Payment shall be revived, as of the date of the deposit of such
amount with the Collateral Agent, in the amount of such Senior Preferential
Payment and such obligation shall continue in full force and effect (and bear
interest from such deposit date at the non-default rate provided in the
underlying document) as if such Creditor had not received such payment. All such
revived obligations shall be included as Senior Secured Obligations for purposes
of allocating any payments under Section 5.10 and for applying the definition of
Majority Creditors. If any such revived obligation shall not be allowed as a
claim under the Bankruptcy Code due to the fact that the Senior Preferential
Payment has in fact been made by the Borrower, the Creditors shall make such
other equitable arrangements for the purchase and sale of participations in the
Senior Secured Obligations and shall execute and deliver such agreements as are
necessary to evidence such arrangements, in each case in order to effectuate the
intent of this Section 5.13.
     Section 5.14 Bankruptcy Preferences. If any payment on account of a Senior
Secured Obligation to a Creditor is subsequently invalidated, declared to be
fraudulent or preferential or set aside and is required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, and such Creditor has previously made a
deposit in respect of such payment into the Special Collateral Account pursuant
to Section 5.11, then the Collateral Agent shall distribute to such Creditor
proceeds from the Special Collateral Account in an amount equal to such deposit
or so much thereof as is affected by such events together with any interest
earned thereon (which amount of interest shall not exceed the amount of
interest, if any, such Creditor is then required to repay) and if, due to
previous disbursements to the Creditors pursuant to Section 5.11(c), the
proceeds in the Special Collateral Account are insufficient for such purpose,
then each other Creditor shall pay to such

22



--------------------------------------------------------------------------------



 



Creditor upon demand an amount equal to a ratable portion of such disbursements
of the deposit and interest thereon which was distributed to each such Creditor
according to the aggregate amounts so distributed to each such Creditor.
SECTION 6. Bankruptcy Proceedings.
     The following provisions shall apply during any Bankruptcy Proceeding of
the Borrower or any Guarantor:
          (a) The Collateral Agent shall represent all Creditors in connection
with all matters directly relating solely to the Collateral, including, without
limitation, use, sale or lease of Collateral, use of cash collateral, relief
from the automatic stay and adequate protection. The Collateral Agent shall act
on the instructions of the Majority Creditors; provided that no such vote by the
Majority Creditors shall treat the Lenders and the Noteholders differently with
respect to rights in the Collateral.
          (b) Each Creditor shall be free to act independently on any issue not
directly relating solely to the Collateral. Each Creditor shall give prior
notice to the Collateral Agent of any action hereunder to the extent that such
notice is possible. If such prior notice is not given, such Creditor shall give
prompt notice following any action taken hereunder.
          (c) Any proceeds of the Collateral received by any Creditor as a
result of, or during, any Bankruptcy Proceeding will be delivered promptly to
the Collateral Agent for distribution in accordance with Section 5.10.
     Notwithstanding anything in this Agreement to the contrary, each Creditor
shall be free to act independently on any issue not directly relating to the
Collateral, and nothing herein shall be interpreted to preclude any Creditor
from filing a proof of claim with respect to its Senior Secured Obligations or
from casting its vote, or abstaining from voting, for or against confirmation of
a plan of reorganization in its sole discretion. Notwithstanding anything in
this Agreement to the contrary, if the Majority Creditors have not agreed upon
the directions to be given to the Collateral Agent in connection with a
particular issue in a Bankruptcy Proceeding, each Creditor (if such Creditor has
reasonably determined that the Majority Creditors have not agreed upon the
directions to be given to the Collateral Agent in connection with a particular
issue, and the Collateral Agent shall have no duty to determine if the Majority
Creditors have not agreed on a particular issue) shall have the independent
right to initiate an action or actions in such Bankruptcy Proceeding in its
individual capacity and to appear and be heard on such issue before the
bankruptcy or other applicable court in such Bankruptcy Proceeding with respect
to such disputed issue, and such disputed issue may include, without limitation,
issues with respect to any question concerning relief from the automatic stay,
the post-petition usage of Collateral and post-petition financing arrangements.
SECTION 7. Miscellaneous.
     Section 7.1 Creditors; Other Collateral. The Creditors agree that all of
the provisions of this Agreement shall apply to any and all properties, assets
and rights of the Borrower, the Guarantors and the other Debtors, in which the
Collateral Agent or any Creditor at any time acquires a security interest or
Lien pursuant to the Security Documents, the Bank Loan

23



--------------------------------------------------------------------------------



 



Documents or the Senior Note Documents as security for the Senior Secured
Obligations, including, without limitation, real property or rights in, on or
over real property, notwithstanding any provision to the contrary in any
mortgage, leasehold mortgage or other document purporting to grant or perfect
any Lien in favor of the Creditors or any of them or the Collateral Agent for
the benefit of the Creditors as security for the Senior Secured Obligations. The
execution and delivery of this Agreement shall not constitute an amendment,
waiver, novation or other modification of any other credit document related to
the Senior Secured Obligations.
     Section 7.2 Marshalling. The Collateral Agent shall not be required to
marshal any present or future security for (including, without limitation, the
Collateral), or guaranties of (including, without limitation, the Guaranty
Agreements), the Senior Secured Obligations or any of them, or to resort to such
security or guaranties in any particular order; and all of each of such Person’s
rights in respect of such security and guaranties shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that
they lawfully may, the Creditors hereby agree that they will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Creditors’ rights under the Security Documents or under
any other instrument evidencing any of the Senior Secured Obligations or under
which any of the Senior Secured Obligations is outstanding or by which any of
the Senior Secured Obligations is secured or guaranteed.
     Section 7.3 Consents, Amendments, Waivers. All amendments, waivers or
consents of any provision of this Agreement shall be effective only if the same
shall be in writing and signed by the Majority Creditors and the Collateral
Agent; provided, however, that (a) no such amendment, waiver or consent to
Sections 2.1, 2.5, 4.6, 4.8, 5.3, 5.6, 5.7, 5.10, 5.11, 6 or this Section 7.3 or
to the definition of “Collateral,” “Majority Creditors,” “Senior Preferential
Payment,” or “Bankruptcy Event of Default”, or which would modify any payment
(whether by altering the amount, priority, timing or order thereof) to any
Creditor, or which would materially and adversely affect any of the rights of
any Creditor relative to the rights of the other Creditors, shall be effective
without the written consent of all of the Creditors (unless such amendment,
waiver or consent is addressed in subsections (b) hereof) and (b) no such
amendment, waiver or consent to the definition of “Lender Exposure” shall be
effective without the written consent of (i) the Required Holders and (ii) all
of the Lenders.
     Section 7.4 Governing Law: Jurisdiction, etc.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE
COLLATERAL AGENT AND EACH CREDITOR SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.
          (b) SUBMISSION TO JURISDICTION. THE COLLATERAL AGENT AND EACH
CREDITOR, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF OHIO SITTING IN CUYAHOGA COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF OHIO, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT,

24



--------------------------------------------------------------------------------



 



OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
          (c) WAIVER OF VENUE. THE COLLATERAL AGENT AND EACH CREDITOR
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.9. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     Section 7.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 7.6 Parties in Interest.
          (a) All terms of this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto, including, without limitation, any future holder of the Senior
Secured Obligations; provided that no Creditor may assign or transfer its rights
hereunder or under the Security Documents or Guaranty Agreements without such
assignees or transferees agreeing, by executing an instrument in form

25



--------------------------------------------------------------------------------



 



and substance reasonably acceptable to the Collateral Agent, to be bound by the
terms of this Agreement as though named herein.
          (b) The Collateral Agent has no duty to acknowledge, and shall be
deemed to not have any knowledge of, any notice from or for the benefit of any
Creditor or Person claiming to be a Creditor, or to provide any notice or other
communication to any Creditor, unless such Creditor or Person claiming to be a
Creditor has complied with Section 7.6(a).
     Section 7.7 Counterparts. This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original (including
electronic copies thereof), but all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
     Section 7.8 Termination. Upon payment in full of any Creditor’s Senior
Secured Obligation in accordance with its terms, this Agreement shall terminate
as to such Creditor except for those provisions hereof that by their express
terms shall survive the termination of this Agreement. Upon payment in full of
the Senior Secured Obligations in accordance with their respective terms and the
termination of the Commitment and expiration or cancellation of all Letters of
Credit, this Agreement shall terminate except for those provisions hereof that
by their express terms shall survive the termination of this Agreement.
     Section 7.9 Notices. Except as otherwise expressly provided herein, all
notices, consents and waivers and other communications made or required to be
given pursuant to this Agreement shall be in writing and shall be delivered by
hand, mailed by registered or certified mail or prepaid overnight air courier,
or by facsimile communications, addressed as follows:

     
If to the Collateral Agent, at:
  PNC Bank, National Association
 
  120 S. Central Avenue, Clayton, MO 63105
 
  Attention: Thomas Sherman
 
  Telephone: 314-898-1205
 
  Telecopy: 314-898-1401
 
   
with a copy to:
  PNC Bank, National Association
Mail Stop: P7   PFSC-04-1
500 First Avenue
Pittsburgh, PA 15219
 
   
 
  Phone: 412-762-6442
 
  Facsimile: 412-762-8672
 
  Attn.: Agency Services
 
   
If to any Creditor, at:
  Such address as set forth on Exhibit A hereto

or at such other address for notice as the Collateral Agent or such Creditor
shall last have furnished in writing to the Person giving the notice, provided
that a notice by overnight air courier shall only be effective if delivered at a
street address designated for such purpose and a notice by facsimile
communication shall only be effective if made by confirmed transmission at a
telephone number designated for such purpose.

26



--------------------------------------------------------------------------------



 



[Remainder of the Page Intentionally Left Blank. Signature Pages to Follow.]

27



--------------------------------------------------------------------------------



 



     In witness whereof, the parties hereto have caused these presents to be
duly executed as an instrument under seal by their authorized representatives as
of the date first written above.

            PNC BANK, NATIONAL ASSOCIATION,
as Collateral Agent
      By:           Name:           Title:        

Signature Page to Amended and Restated Intercreditor and Collateral Agency
Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent on behalf of
the Lenders
      By:           Name:           Title:        

Signature Page to Amended and Restated Intercreditor and Collateral Agency
Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as the L/C Issuer
      By:           Name:           Title:        

Signature Page to Amended and Restated Intercreditor and Collateral Agency
Agreement

 



--------------------------------------------------------------------------------



 



            METROPOLITAN LIFE INSURANCE COMPANY

METLIFE INSURANCE COMPANY OF CONNECTICUT      BY:   METROPOLITAN LIFE INSURANCE
COMPANY,        ITS INVESTMENT MANAGER                    By:           Name:  
        Title:        

            TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA
      By:           Name:           Title:        

            AXA EQUITABLE LIFE INSURANCE COMPANY
      By:           Name:           Title:        

            MONY LIFE INSURANCE COMPANY
      By:           Name:           Title:        

Signature Page to Amended and Restated Intercreditor and Collateral Agency
Agreement

 



--------------------------------------------------------------------------------



 



            THE VARIABLE ANNUITY LIFE INSURANCE COMPANY      By:   AIG Global
Investment Corp., investment adviser                     By:           Name:    
      Title:        

            THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
      By:           Name:           Title:        

            MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY      By:   Babson
Capital Management LLC         as Investment Adviser                    By:    
      Name:           Title:        

            C.M. LIFE INSURANCE COMPANY      By:   Babson Capital Management LLC
        as Investment Sub-Adviser                    By:           Name:        
  Title:        

            PRIMERICA LIFE INSURANCE COMPANY       By:   Conning Asset
Management Company,         as Investment Manager                    By:        
  Name:   John H. DeMallie        Title:   Director     

Signature Page to Amended and Restated Intercreditor and Collateral Agency
Agreement

 



--------------------------------------------------------------------------------



 



     The undersigned hereby acknowledge (a) the terms of the foregoing Agreement
and agree to abide by any of the terms applicable to it, (b) that the foregoing
Agreement is for the sole benefit of the Creditors and that it has no rights or
benefits under such Agreement, (c) that the foregoing Agreement is for the
purpose of defining the rights, duties authority and responsibilities of the
Collateral Agent and the relationship among the Creditors regarding their pari
passu interest in the Collateral and that nothing therein shall impair, as
between the Borrower, any Guarantor or any other Debtor and any Creditor, the
obligations of such Borrower, such Guarantor or such other Debtor under the Bank
Loan Documents or the Senior Note Documents and (d) that the provisions of the
foregoing Agreement may be waived, amended or modified without its consent.

            SPARTECH CORPORATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR
AND COLLATERAL AGENCY AGREEMENT]

            ATLAS ALCHEM PLASTICS, INC.
ALCHEM PLASTICS CORPORATION
ALCHEM PLASTICS, INC.
SPARTECH PLASTICS, LLC
By: Spartech Corporation, its sole member
POLYMER EXTRUDED PRODUCTS, INC.
SPARTECH POLYCAST, INC.
SPARTECH TOWNSEND, INC.
SPARTECH POLYCOM, INC.
FRANKLIN-BURLINGTON PLASTICS, INC.
SPARTECH CMD, LLC
By: Spartech Plastics LLC, its managing member
SPARTECH FCD, LLC
By: Polymer Extruded Products, Inc., its managing member
SPARTECH SPD, LLC
By: Spartech Plastics, LLC, its managing member
SPARTECH MEXICO HOLDING COMPANY
SPARTECH MEXICO HOLDING COMPANY TWO
SPARTECH MEXICO HOLDINGS, LLC
By: Spartech Mexico Holding Company, its sole member
CREATIVE FORMING, INC.
PEPAC HOLDINGS, INC.
SPARTECH RESEARCH AND
     DEVELOPMENT, LLC
By: Spartech Corporation, its sole member
      By:           Randy C. Martin        Vice President for all of the above 
   

 